Exhibit 99.2 Kinross Gold Corporation 25 York Street, 17th Floor Toronto, ON Canada M5J 2V5 NEWS RELEASE Kinross announces results of vote to elect Board of Directors Toronto, Ontario, May 13, 2013 – Kinross Gold Corporation (TSX: K; NYSE: KGC) has announced the detailed voting results for the election of its Board of Directors, which took place at the Company’s Annual General Meeting held in Toronto on May 8, 2013. The nominees listed in the management proxy circular dated March 26, 2013, were elected as directors of Kinross at the meeting. Detailed results of the vote are set out below: Nominee Votes for % for Votes withheld % withheld John A. Brough John K. Carrington John M.H. Huxley Kenneth C. Irving John A. Keyes John A. Macken Catherine McLeod-Seltzer John E. Oliver Una M. Power Terence C.W. Reid J. Paul Rollinson Ruth G. Woods About Kinross Gold Corporation Kinross is a Canadian-based gold mining company with mines and projects in Brazil, Canada, Chile, Ecuador, Ghana, Mauritania, Russia and the United States, employing approximately 9,000 people worldwide. Kinross maintains listings on the Toronto Stock Exchange (symbol:K) and the New York Stock Exchange (symbol:KGC). Media Contact Steve Mitchell Vice-President, Corporate Communications phone: 416-365-2726 steve.mitchell@kinross.com Investor Relations Contact Tom Elliott Vice-President, Investor Relations phone: 416-365-3390 tom.elliott@kinross.com
